Orders unanimously reversed with twenty dollars costs and disbursements and motions denied. The matter of the reinstatement of the petitioner under section 1543-d of the Greater New York Charter was solely within the discretion of the police commissioner, even though the necessary consent of the mayor was obtained. The record clearly indicates that there was no abuse of discretion in the denial of petitioner’s application for reinstatement. Present —■ Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.